Citation Nr: 1756360	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-03 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC)/service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Decedent served in the Army National Guard of California from April 1961 to December 1966 with active duty for training (ACDUTRA) from April 1961 to October 1961.  He died in February 2003.  The Appellant is the Decedent's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that denied her claims seeking DIC, death pension, and accrued benefits.  The Appellant appealed the denial of DIC.  Jurisdiction of the claims file is with the Oakland, California RO.

In January 2017, the Appellant testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  During the Decedent's lifetime, service connection was not in effect for any disability.

2.  The Decedent's death certificate indicates that the immediate cause of death was pneumonia and the underlying cause of death was amyotrophic lateral sclerosis (ALS). 

3.  The Decedent only had ACDUTRA service in the California Army National Guard; he did not serve on active duty and did not incur any disease or injury during ACDUTRA.

4.  ALS was not incurred in or aggravated by any period of ACDUTRA.

5.  The Decedent did not have active military, naval, or air service.


CONCLUSIONS OF LAW

1.  As a matter of law, the presumption of service connection for ALS does not apply as the Decedent did not have active military, naval, or air service and was not a Veteran.  38 U.S.C. § 101(24), 1110, 1131 (West 2014); 38 C.F.R. § 3.318(a) (2017); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The criteria are not met for entitlement to service connection for the cause of the Decedent's death.  38 U.S.C.A. §§ 101(22), (24), 1133, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312, 3.318 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veterans Claims has held that proper Veterans Claims Assistance Act of 2000 (VCAA) notice of the duties to notify and assist for a Dependency and Indemnity Compensation (DIC) claim must also include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The RO provided notice to the Appellant in January 2010, prior to the initial adjudication of the claim.  This letter advised the Appellant of the evidence and information necessary to substantiate her claim for service connection for the cause of the Decedent's death as well as her and VA's respective responsibilities in obtaining such evidence and information and complied with Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Furthermore, neither the Appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Accordingly, the Board finds that the Appellant had a meaningful opportunity to participate effectively in the adjudication of her claim.

The RO has obtained pertinent medical records including the service treatment records.  The appellant provided the Decedent's death certificate and a medical statement from Dr. K. Pappas.  The Board finds that no VA examination and/or opinion is necessary to resolve the claim as there was no associated injury or disease in ACDUTRA service and as the Veteran had no service-connected disabilities at the time of his death. 38 U.S.C. § 5103A(a)(1); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

Veteran Status/Presumptive Service Connection for ALS

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection will also be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

"Active military, naval, or air service" includes active duty and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled or died from an injury, though not also disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a). 

Reserve and National Guard service generally means ACDUTRA and inactive duty for training (INACDUTRA).  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. § 316 , 502, 503, 504, or 505.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  That usually includes two weeks of annual training and/or an initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C. § 316, 502, 503, 504, or 505.  38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d).  That usually indicates weekend drills or training.

The development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for ALS.  38 C.F.R. § 3.318(a).  Service connection will not be established if the claimant did not have active, continuous service of 90 days or more.  38 C.F.R. § 3.318(b)(3). 

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201 (2013). 

To establish entitlement to service connection for the cause of the decedent's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal cause of death when that disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1).

During the Decedent's lifetime, service connection was not established for any disability.  His death certificate shows that he died in February 2003 and that the immediate cause of death was pneumonia and the underlying cause of death was ALS.  The Appellant argues that entitlement to cause of death should be granted on a presumptive basis under the provisions set forth in 38 C.F.R. § 3.318.

In this case, there is no question as to whether ALS substantially or materially aided or lent assistance to the production of death.  The death certificate demonstrates that ALS was an underlying cause of the Decedent's death, and there is no lay or medical evidence to the contrary.  The issue upon which this matter turns is whether the Decedent had "active military, naval, or air service" under the law.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d). 

The Decedent's service personnel records show he served in the Army National Guard of California from April 1961 to December 1966 with active duty for training (ACDUTRA) from April 1961 to October 1961.  The record includes a DD Form 214 that indicates that the Decedent had been ordered to ACDUTRA and had 6 months of ACDUTRA.  The National Personnel Records Center (NPRC) reviewed the Decedent's records and determined that he performed no active duty other than for training purposes.  See January 2010 response from the NPRC. 

VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Id.  

Thus, the Board finds that the Decedent's military records reflect that he had ACDUTRA service in the California Army National Guard and he did not serve on "active duty."  In addition, the Decedent did not have active military, naval, or air service through his service on ACDUTRA because he did not become disabled from a disease or injury incurred or aggravated during ACDUTRA.  His service treatment records contain no evidence of a disability-causing disease or injury during his ACDUTRA.  See 38 U.S.C. § 101(24).  

There is no evidence that the decedent became disabled or died from a disease or injury incurred during ACDUTRA, and the Appellant does not allege otherwise.  The Appellant argues that presumptive service connection (under 38 C.F.R. § 3.318) is warranted for the Decedent's ALS.

The Appellant asserts that, since the decedent had 90 days of continuous service in the military, the decedent should therefore qualify for the presumption of service connection for ALS.  However, in Bowers v. Shinseki, 748 F.3d 1351 (Fed. Cir. Apr. 2014), the Federal Circuit addressed a similar claim of a surviving spouse seeking to establish the presumption of service connection for ALS based on her deceased husband's service in the Army National Guard, without any active service (on a period of active duty for training).  The Federal Circuit rejected the argument of that appellant that any active service of more than 90 days is sufficient to establish entitlement to the presumption under 38 C.F.R. § 3.318 regardless of whether the claimant meets the statutory definition of a "Veteran."  The Federal Circuit instead held that the individual at issue must first attain "Veteran" status to be entitled to the presumption.  To be clear, the law states that ACDUTRA qualifies as "active military, naval, or air service" only when a claimant dies or becomes disabled from a disease or injury incurred or aggravated in the line of duty.  

The Board acknowledges the Appellant's arguments that the decedent was a veteran under the law and is entitled to presumptive service connection under 38 C.F.R. § 3.318.  However, the Decedent's military records reflect that he had only ACDUTRA service in the California Army National Guard; he did not serve on "active duty" and did not incur any disease or injury during ACDUTRA.  Although the Appellant may believe that the Decedent's participation in military duties was other than ACDUTRA service, the evidence she has submitted does not establish active service and VA's development through official sources reveals only ACDUTRA service in the California Army National Guard.

Here, there is no competent evidence that the decedent became disabled or died from any disease or injury incurred during ACDUTRA.  Specifically, private treatment records show that the Decedent was initially seen for slowly progressive deterioration of motor function in February 1996.  As such, the record shows that the Decedent's symptoms manifested (and were diagnosed as ALS) decades after service.  Thus, the provisions of 38 C.F.R. § 3.318 do not apply in this case.

In summary, without "active military, naval, or air service," the Decedent is not a veteran for VA compensation purposes, and the presumption of ALS does not apply.  Bowers v. Shinseki, 26 Vet. App. 201 (2013).  

As the Decedent did not have active military, naval, or air service, and was not disabled from a disease or injury incurred in line of duty during his period of ACDUTRA; he did not attain "Veteran" status.  The law is dispositive on this question.  Therefore, the appeal must be denied based on the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

DIC

DIC (and nonservice-connected death pension) benefits may be paid to the surviving spouse of a Veteran if certain requirements are met.  38 U.S.C.A. § 1304, 1310, 1311, 1318, 1541.  

As the Decedent was not a veteran, the Appellant is not a surviving spouse of a veteran, and not a proper claimant for VA DIC (and death pension) benefits.  Therefore, the analysis does not need to proceed any further.  The law is dispositive, and the claim for DIC benefits must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appeal to establish veteran status for the Appellant's deceased spouse and her basic eligibility for VA benefits, to include DIC, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


